                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EMPLOYEE PAINTERS’ TRUST; WESTERN                   CASE NO. C19-1542-JCC
      WASHINGTON PAINTERS DEFINED
10
      CONTRIBUTION PENSION TRUST; et al.,                 MINUTE ORDER
11
                             Plaintiffs,
12               v.

13    WILLIAMS PLANT SERVICES, LLC, a
      foreign limited liability company,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to extend the

20   deadline for Defendant to file and serve its answer to Plaintiffs’ complaint (Dkt. No. 11). Having

21   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion

22   and ORDERS that Defendant shall file and serve its answer to Plaintiffs’ complaint no later than

23   November 29, 2019.

24          //

25          //

26          //


     MINUTE ORDER
     C19-1542-JCC
     PAGE - 1
 1        DATED this 22nd day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1542-JCC
     PAGE - 2
